Citation Nr: 0414246	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
post-operative anterior cruciate ligament tear of the left 
knee, residuals of injury, for the period from January 14, 
1999 to July 30, 2001, based on an initial determination.

2.  Entitlement to an evaluation in excess of 20 percent for 
post-operative anterior cruciate ligament tear of the left 
knee, since August 1, 2002, based on an initial 
determination.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO in Winston- Salem.  
Because the veteran's appeal involves the propriety of the 
initial rating assigned, the Board has characterized that 
issue in accordance with Fenderson v. West, 12 Vet. App. 119 
(1999).

During the appeal period, the veteran's rating was increased 
from 10 percent to 100 percent for post-surgical 
convalescence.  That rating was assigned from July 31, 2001 
to August 1, 2002.  Thereafter a 20 percent rating was 
assigned for postoperative residuals.  There is no 
disagreement with the 100 percent rating.  This appeal 
concerns the rating that should be in effect for the period 
before and after that surgery.


FINDINGS OF FACT

1.  From January 14, 1999 to July 30, 2001, the veteran's 
service-connected left knee disability has been primarily 
manifested by subjective complaints of pain, crepitus, 
stiffness, popping and instability or a sensation of giving 
way; objective evidence of limited knee motion, positive 
drawer, positive pivot shift, and positive McMurray's.  There 
was no X-ray evidence of arthritis.  

2.  Since August 1, 2002, the veteran's service-connected 
left knee disability has been primarily manifested by 
subjective complaints that are essentially unchanged; 
objective evidence of improvement in range of motion and 
positive posterior and anterior drawer.  There is no X-ray 
evidence of arthritis.  



CONCLUSIONS OF LAW

1.  From January 14, 1999 to July 30, 2001, the criteria for 
a rating in excess of 10 percent for postoperative anterior 
cruciate ligament tear of the left knee, residuals of injury, 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2003).

2.  Since August 1, 2002, the criteria for a rating in excess 
of 20 percent for postoperative anterior cruciate ligament 
tear of the left knee, residuals of injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time " that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the veteran 
prior to the first rating action, as the first rating action 
preceded the implementation of VCAA.

However, in order to satisfy the holding in Pelegrini would 
require the Board to dismiss this case.  Such an action would 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, strictly following 
Pelegrini would require that the entire rating process be 
reinitiated from the very beginning.  That is, the veteran 
would be provided VCAA notice and an appropriate amount of 
time to respond before an initial rating action.  Following 
the rating decision, the veteran would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the veteran.  

The Board does not believe that voiding the September 1999 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the veteran was provided every opportunity 
to submit evidence, and to attend a hearing at the RO before 
a hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  In letters dated in June 2001 and 
September 2002, the RO provided him with VCAA information.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  Hence, 
not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (2004).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2003), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

A 10 percent rating for knee impairment is warranted under 
Diagnostic Code 5257 for slight impairment, including 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires severe 
impairment, including recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003).
The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2003).  The use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2003).

Factual Background

Service connection for residuals of left knee injury was 
granted by a September 1999 rating action.  The award was 
based on service medical records and post service VA 
treatment records.  

During the July 1999 VA orthopedic examination, the examiner 
noted the veteran's history of left knee injury in a motor 
vehicle accident in service.  At that time there a laceration 
of the left knee which was sutured and a probable tear in the 
anterior cruciate ligament was also noted.  The veteran's 
current complaints were of swelling with vigorous activity 
and occasional feelings of give-way or buckling.  There was 
some amount of crepitation on the patella.  He rarely took 
medication for the pain and wore a soft knee brace for 
stability.  He did not have flare-ups per se.  He stated that 
his kneecap slips from medial to lateral on occasion without 
provocation.  There was no known inflammation or arthritic-
type symptoms.  

On examination, there was a scarcely perceptible limp of the 
left knee.  The knees were identical in external appearance.  
Landmarks were well preserved.  On palpation he had fine 
crepitation under the patella and slight tenderness laterally 
adjacent to the lowest portion of the patella.  Pressing the 
patella against the knee joint was slightly uncomfortable on 
the left knee compared to the right.  On range of motion the 
veteran could extend and lock the knee.  He had some 
discomfort with this procedure.  He could extend and lock the 
right knee without discomfort.  He could flex the right knee 
to 140 degrees and the left to 135 degrees.  Drawer sign was 
negative.  The veteran had slight laxity medial to lateral 
when testing for stability.  Residual strength on the left 
was estimate 4/5 compared to the right, which was his 
dominant side.  X-rays of the left knee did not show any 
changes.  

A private examination report dated in June 2000 shows the 
veteran complained of increasing difficulty with instability, 
catching and pain with increased activity.  He had to stop 
running, which was an important part of his physical 
activity.  Examination revealed obvious positive anterior 
drawer to the left knee with a positive pivot shift.  
McMurray's was also positive.  He had 1- 2+ effusion.  The 
knee was stable to varus, valgus and anterior drawer.  He had 
marked tenderness over the medial joint.  The clinical 
assessment was torn ACL ligament with resultant torn meniscus 
and possible early cartilage damage to the knee joint.  X-
rays showed no significant bony abnormalities of the left 
knee.  

During VA examination in September 2000, the veteran 
complained of daily pain and instability of the left knee in 
his work as a landscaper.  He reported stiffness and swelling 
but no heat or redness.  Complaints of instability and giving 
way were greater than complaints of pain.  He reported 
buckling of the left knee and painful popping in certain 
aspects of motion, which temporarily felt like it would lock.  
There were no reports of flare-ups, but a full day at work 
caused more difficulty.  The veteran was not helped much by 
cane or corrective shoes and could not be adequately braced.  
He did not have inflammatory arthritis.  

On examination, the veteran walked with a slight limp 
favoring the left knee.  The alignment of the knee was 
satisfactory.  He had slight swelling over the medial plica 
area about the patella.  Pushing the patella against the 
kneecap did not cause any significant pain.  There was some 
faint fine crepitation of the subpatellar.  On range of 
motion he had hyperextension to 5 degrees and flexion to 90 
degrees with pain.  Forced flexion was to 100 degrees.  The 
veteran had 1+ drawer instability and a 1+ feeling of 
instability medial to lateral.  The veteran had tenderness 
medial over the medial plica area but none anteriorly.  Deep 
knee bend could be accomplished 3/4 of the way.  He had popping 
and pain after significant weight bearing and difficulty 
supporting himself back to erect posture.  There was no 
increased pain standing on tiptoe or heels.  

In June 2001, the RO assigned a 10 percent evaluation for the 
veteran's left knee, effective January 14, 1999.

A July 2001 private medical report shows that the veteran 
underwent arthroscopic reconstruction of the anterior 
cruciate ligament of the left knee.  After this surgical 
procedure, a private physician noted that the veteran 
shoulder return to full activities in 6 months.  The veteran 
was provided with a temporary total rating for a period of 
convalescence following this surgery from July 30, 2001 to 
February 1, 2001.  38 C.F.R. § 4.30 (2003).

Physical therapy notes dated in February 2002 show that the 
veteran was tolerating the treatment well and was able to 
perform his home exercises program.  The left knee showed 
full range of motion with some tenderness.  Strength was 
within normal limits and there was a little tenderness with 
supraspinatus resistance.  There was no palpable tenderness 
and his left knee did not limit any functional activities but 
occasionally he could "feel it."  When jogging, he still 
had deviation with ambulation.  He was issued a knee brace.  

In March 2002, the veteran reported that he was still 
recovering from the effects of the surgery and had been 
unable to work.  He requested an extension of temporary total 
disability benefits.  In support, he submitted a statement 
from his private physician indicating that as per protocol 
the veteran would not be released to full activities for one 
year from the date of surgery.  

In May 2002, the RO assigned a 10 percent evaluation as of 
January 14, 1999; a temporary total evaluation under 38 
C.F.R. § 4.30, effective July 31, 2001; and a 10 percent 
rating from August 1, 2001.

On VA examination in October 2002 present symptoms included 
intermittent swelling, tenderness, pain, soreness to 
palpation, stiffness, limitation of extension and weakness.  
The veteran remained fully ambulant.  He wore a brace when 
working and takes medication daily.  Examination revealed a 
barely perceptible limp on the left.  The knee had slight 
puffiness adjacent to the kneecap.  There was a well-healed 
4-inch anterior, midline vertical arthrotomy scar, which was 
not tender.  The veteran had some fine subpatellar 
crepitation.  Pressing the patella against the knee joint 
caused slight pain.  There was tenderness medial and lateral 
adjacent to patella and slight tenderness over the patellar 
tendon area.  On range of motion the veteran lacked 5 degrees 
in fully extending the knee.  He had flexion to 130 degrees 
with discomfort at the extreme.  The knee was stable, medial-
lateral, and lateral-medial.  There was 1+ instability 
posterior and anterior drawer sign.  The veteran could do a 
full knee bend but with pain.  There was good turgor 
quadriceps bilaterally.  The left quadriceps measured 3.75 
inch less in circumference equidistant above the knee 
compared to the right.  X-rays did not show degenerative 
changes.  

In May 2003, the RO increased the evaluation for the 
veteran's left knee to 20 percent, effective from August 1, 
2002.

Analysis

Evaluation in excess of 10 percent from January 14, 1999 to 
July 30, 2001.

The veteran's left knee disability was evaluated as 10 
percent disabling based on Diagnostic Code 5257 from January 
14, 1999 to July 30, 2001.  The only abnormalities shown by 
the medical evidence prior to July 31, 2001, were found in 
examinations performed in 1999 and 2000, which included 
findings of positive drawer sign, positive McMurrays and 
positive pivot shift, all of which are suggestive of mild 
instability.  The veteran's range of motion, while impaired, 
was not severely so.  Essentially, there are few abnormal 
findings to support a conclusion that, prior to July 31, 
2001, the veteran had any more than slight impairment of the 
left knee.  

There are several diagnostic codes for knee disability that 
provide ratings greater than 10 percent.  However, the 
evidence does not reflect ankylosis of the knee to warrant 
application of Diagnostic Code 5256.  Similarly, there is no 
evidence of disability from, or analogous to, impairment of 
the tibia and fibula due to malunion or nonunion.  Diagnostic 
Code 5262.  Although 1-2+ effusion was noted in June 2000, in 
order to support a 20 percent rating under Diagnostic Code 
5258, there must be frequent episodes of locking, pain, and 
effusion into the joint.  There is no objective medical 
evidence to show any such episodes, let alone frequent 
occurrences.  Therefore, these diagnostic codes are factually 
inapplicable in this case.  (See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence)). 

Thus, from January 14, 1999 to July 30, 2001 there is no 
statutory or regulatory basis for an award of an increased 
rating for the impairment of the left knee based on the 
schedular criteria.  Accordingly, the claim for a rating in 
excess of 10 percent for the left knee disability must be 
denied.  

Evaluation in excess of 20 percent from August 1, 2002

As noted above, the 10 percent rating was in effect up to 
January 14, 1999 to July 30, 2001.  At that time the veteran 
underwent left knee surgery.  There was a temporary total 
rating assigned for the surgery and post-surgical 
convalescence.  Thereafter, a 20 percent rating was assigned 
based on the postoperative residuals.

The Board has also considered the veteran's current 20 
percent rating based upon instability.  Since the claim was 
filed in 1999, the veteran's complaints (primarily, pain, 
weakness and instability) appear to have remained essentially 
unchanged, and these complaints are clearly referenced in the 
examination reports.  However, the objective medical evidence 
is the most persuasive indication of functional loss 
resulting from the veteran's left knee disability.  

Following the surgery, a physical examination was conducted.  
At that time, there were complaints of swelling, pain, 
instability and weakness.  Range of motion was essentially 
full at - 5 degrees of extension and 130 degrees of flexion.  
The Board notes that normal range of motion of the knee is 
from 0 degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II (2003).  There was some instability 
of the left knee reflected by 1+ instability posterior and 
anterior drawer sign during examination in October 2002, 
indicative of moderate instability.  The veteran's 
complaints, while a means to support the current 20 percent 
rating are not a sufficient basis upon which to assign 
a rating higher than 20 percent.  In the absence of symptoms 
of severe subluxation or lateral instability, and with due 
consideration to the provisions of 38 C.F.R. § 4.7, an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
is not warranted.

During the course of the appeal, the record contains no 
objective evidence of functional impairment beyond that 
contemplated by the assigned evaluations.  Moreover, the 
Board notes that the Court has held that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 regarding functional loss due to pain 
on use or due to flare-ups, are not for application in regard 
to a rating under Diagnostic Code 5257, as here, which is not 
predicated on range of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  As noted previously, the only 
possibilities for a higher disability evaluation based on 
limitation of motion of the left knee would be under 
Diagnostic Code 5256, reflective of ankylosis, Diagnostic 
Code 5258, for dislocation of the semilunar cartilage, or 
under Diagnostic Code 5262, for nonunion of the tibia and 
fibula, none of which are present in this case.  (See Butts).  

Furthermore, the limitation of motion shown by the veteran 
during the course of the appeal is noncompensable.  He has 
consistently had extension of 0 to 5 degrees and flexion to 
at least 90 degrees.  There is no X-ray evidence of 
arthritis.  Thus, while the veteran has documented decrease 
in range of motion, the medical evidence of record does not 
include an X-ray finding of degenerative arthritis that would 
permit the Board to assign a separate rating for arthritis 
and limitation of motion in right and left knees under VA 
O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98.

Moreover, the Board does not find the veteran's disability 
picture to be unusual or exceptional in nature as to warrant 
referral of his case to the Director for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, he has not required frequent 
inpatient care, nor has his left knee disability markedly 
interfered with his employment.  While the veteran has 
reported that his disability creates some limitations with 
his employment, he has not submitted evidence indicating that 
his left knee disability affects his employability in ways 
not contemplated by the Rating Schedule, whose percentage 
ratings represent the average impairment in earning capacity.  
38 C.F.R. § 4.1 (2003).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  The Board is therefore not required 
to refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The weight of the evidence 
shows that the left knee disability is no more than 10 
percent disabling from January 14, 1999 to July 30, 2001 or 
20 percent disabling since August 1, 2002.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for a left knee disability.  
Consequently, the benefit-of-the- doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative anterior cruciate ligament tear of the left 
knee, residuals of injury, for the period from January 14, 
1999, to July 30, 2001; or in excess of 20 percent since 
August 1, 2002 is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



